Citation Nr: 0803324	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-11 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  

The veteran appeared at a Travel Board hearing before the 
undersigned Law Judge in February 2007; the hearing 
transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in July 2007.  Development has been completed and the case is 
once again before the Board for review.


FINDING OF FACT

GERD was not demonstrated during the veteran's period of 
active service and is not related to active service.


CONCLUSION OF LAW

GERD was not incurred in or aggravated during the veteran's 
period of active military service nor may it be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A July 2002 notice letter informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible. VA also asked the 
veteran to submit any additional information or evidence in 
support of his claim.

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, the RO 
subsequently readjudicated the claim in an October 2007 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also afforded a VA 
examination. As such, no further action is necessary to 
assist the claimant with the claim.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A September 1965 pre-induction examination does not reflect 
any problems relating to GERD at the time of the veteran's 
enlistment.  Service medical records show that the veteran 
was treated for gastroenteritis in service in September 1967.  
On an October 1967 separation examination, report of medical 
history, the veteran checked the "yes" box when asked if he 
had or had ever had stomach, liver, or intestinal trouble.  
The physician's summary section of the report noted stomach 
pain with no medical etiology.  

The problem list on a July 2000 progress note shows that the 
veteran had gastritis.  (See Private Treatment Records from 
Dr. J.E.W., February 2000 to July 2002).  An August 2001 
problem list reflects suspected gatroesophageal reflux 
disease (GERD); a September 2001 problem list noted abdominal 
pain; and a December 2001 problem list noted dyspepsia.  Id.  
The veteran's medications included Pepcid and Prilosec.  Id.  
VA treatment records note a diagnosis of GERD in April 2002 
and August 2002.  An October 2002 VA authorized psychiatric 
examination reflects an axis III diagnosis of chronic stomach 
problems. 

A November 2002 VA authorized examination diagnosed the 
veteran has having GERD.  The veteran reported that he was 
diagnosed with acid reflux three years prior.  He had been 
taking medication for this condition.  Diagnostic tests 
included an upper gastrointestinal series showing mild 
gatroesophageal reflux.

Medical evidence of record shows that the veteran has a 
current diagnosis of GERD.  The earliest diagnosis of record, 
however, was in 2001, 34 years after the veteran's separation 
from service.  (See Private Treatment Records from Dr. 
J.E.W., February 2000 to July 2002).  Although the veteran 
reported during his February 2007 hearing that he had had 
stomach trouble within the year immediately following service 
that had continued to the present day, there is no medical 
evidence which reflects any post-service treatment or 
complaints relating to GERD until around 2000.  

The veteran can attest to factual matters of which he has 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran and the 
other individuals as lay persons have not been shown to be 
capable of making medical conclusions, thus, their statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Where the 
determinative issue is one of medical causation or diagnosis, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue. 
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  Thus, while the veteran 
may attest to experiencing stomach trouble in service and 
shortly thereafter, a medical opinion is still required to 
determine if any such complaints are related to his currently 
diagnosed GERD.  

The Board remanded the claim in July 2007 for a VA 
examination to determine if the veteran's current GERD was 
related to his period of service.  A VA examination was 
completed in August 2007.  The examiner reviewed the 
veteran's claims file.  The veteran was interviewed and the 
examiner noted pertinent findings from the claims file, to 
include findings in the veteran's service medical records and 
post-service medical records.  The examiner stated that the 
veteran's claims file only includes a reference to treatment 
for acute gastroenteritis in September 1967.  There were no 
other references to ongoing treatment for a chronic 
gastrointestinal problem during the military or in the year 
following discharge.  The veteran stated that his symptoms 
began a year after discharge.  Based on this, the examiner 
concluded that she would be resorting to mere speculation to 
relate the veteran's current gastroesophagal reflux and 
constipation to his military service.  

VA regulation provides that service connection may not be 
based on a resort to speculation or even remote possibility. 
See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship).  Accordingly, 
August 2007 opinion does not establish of a nexus or 
relationship between current GERD and service.  GERD was not 
diagnosed until many years after the veteran's separation in 
service and is not shown to have been incurred in service.  
No nexus has been established by competent medical evidence, 
and no in-service incurrence was shown.  Thus, the Board 
finds that service connection for GERD is not warranted. 


C.  Conclusion

The record provides no competent evidence showing that GERD 
was incurred in service and no nexus has been established 
between the veteran's current disability and service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has GERD 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for GERD is denied.


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


